By the Court.
Elizabeth Davis takes an estate for life only in the plantation in controversy. The superadded words “and “to her male heir,” are not words of limitation of her estate, but are expressly declared by the testator, to mark out her son Thomas Davis, “ in case he shall live to come of age and enjoy it.” Those expressions, therefore, are designations of the person, and the cases cited on this head fully prove it. Considering the will and codicil together, Thomas Davis would have taken an estate in fee tail in the premises, on his coming of full age and enjoying the same ; and this evidently means, surviving his mother, to whom the lands were devised during her life. The intention of the testator must be collected from all the words he has made use of, rendering to all a reasonable sense. Under the circumstances of this case, the devise over in case of Elizabeth Davis surviving her son, to John Campbell, is good by way of executory devise, but for what estate we decline giving any decision at present, being informed that the same is now in litigation.
Judgment for the plaintiff.
A writ of error was brought hereupon to the High Court of Errors and Appeals, and the same was argued in January 1803, but afterwards the parties compromised the dispute.